DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Ex Parte Quayle
This application is in condition for allowance except for the following formal matters:
IN THE CLAIMS:
Claim 1, line 8, recites “a CV joint” which should be changed to --a constant velocity (CV) joint-- because the acronym has not been previously defined.
Claim 6, line 8, recites “a CV joint” which should be changed to --a constant velocity (CV) joint-- because the acronym has not been previously defined.
Claim 14, lines 1-2, recites “wherein the outer layer has a density predetermined with reference to the counteracting resonant frequency” which should be changed to -- wherein the density of the outer layer is predetermined with reference to the counteracting resonant frequency-- because claim 13 already discloses that the outer layer has a density.
Claim 15, lines 1-2, recites “wherein the inner layer has a stiffness predetermined with reference to the counteracting resonant frequency” which should be changed to -- wherein the stiffness of the inner layer is predetermined with reference to the counteracting resonant frequency-- because claim 13 already discloses that the inner layer has a stiffness.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Allowable Subject Matter
Claims 1-15 are allowed over the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kondo (JP 2019-108049 A) discloses a constant velocity joint damping system that has a torsional damper connected to an outer surface of the CV joint, the torsional damper includes a hub fixed to a stub shaft, a plurality of elastic bodies bonded to the hub, and a cylindrical mass body bonded to the plurality of elastic bodies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D ROGERS whose telephone number is (571)272-6561. The examiner can normally be reached Monday through Friday from 6AM-2:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM D ROGERS/           Primary Examiner, Art Unit 3656